Title: From Thomas Jefferson to United States House of Representatives, 1 February 1805
From: Jefferson, Thomas
To: United States House of Representatives


                  
                      
                     To the House of Representatives 
                        of the United States.
                     Feb. 1. 1805.
                  
                  For some weeks past I have had reason to expect, by every mail from New Orleans, information which would have fully met the views of the House of Representatives expressed in their resolution of Dec. 31. on the subject of a post-road from the city of Washington to New Orleans. but this being not yet recieved, I think it my duty, without further delay, to communicate to the House the information I possess, however imperfect.
                  Isaac Briggs, one of the Surveyors general of the US. being about to return, in July last, to his station at Natchez, & apprised of the anxiety existing to have a practicable road explored for forwarding the mail to New Orleans, without crossing the mountains, offered his services voluntarily to return by the route contemplated, taking, as he should go, such observations of longitude & latitude as would enable him to delineate it exactly, and, by protraction, to shew of what shortenings it would admit. the offer was accepted, and he was furnished with an accurate sextant for his observations. The route proposed was from Washington by Fredericksburg, Cartersville, Lower Saura town, Salisbury, Franklin court house in Georgia, Tuckabatchee, Fort Stoddert, & the mouth of Pearl river to New Orleans. it is believed he followed this route generally, deviating at times only for special purposes, & returning again into it. his letters, herewith communicated, will shew his opinion to have been, after compleating his journey, that the practicable distance between Washington and New Orleans will be a little over one thousand miles. he expected to forward his map and special report within one week from the date of his last letter. but a letter of Dec. 10. from another person, informs me he had been unwell, but would forward them within a week from that time. so soon as they shall be recieved they shall be communicated to the House of Representatives.
                  
                     Th: Jefferson 
                     
                     
               